13. 2007 progress report on the Former Yugoslav Republic of Macedonia (
- Before the vote
on behalf of the PSE Group. - (DE) Mr President, forgive me for rising too early a moment ago. I will be brief. We fully agree with the basic thrust of Mr Meijer's report; he has done a very good job. There is one sensitive issue and that is the question of the name. We want to make it easier for Macedonia to navigate through these rocky waters, which is why, between now and the next Strasbourg part-session, we want to work with the rapporteur and the shadow rapporteur to find a solution so that we can take a vote during the next Strasbourg part-session. That means postponing the vote today.
on behalf of the Verts/ALE Group. - (DE) Mr Swoboda, this is laughable! Everyone knows that we cannot find a solution within a week. This row has been going on for years, and the decision has to be taken: Macedonia is called Macedonia is called Macedonia. Greece has to accept that and then we will take a vote. It will make no difference whether we do so today or leave it for a week; Macedonia will still be called Macedonia.
(Applause)
(DE) Mr President, I would like to vote in favour of Mr Swoboda's proposal, even if Mr Cohn-Bendit cannot imagine this working, perhaps because it does not sit easily with his style of political work. It is possible to achieve compromises within a matter of days, if you take time to seek these compromises, and that is precisely the purpose of Mr Swoboda's proposal. Yes, we can vote in the next part-session, but in the intervening period, we could find some kind of compromise for our resolution, given that we seem to be well on the way to doing so here in the House. We should take the time to do that, even if Mr Cohn-Bendit feels under pressure.
rapporteur. - (NL) Mr President, although I do not fundamentally disagree with Mr Cohn-Bendit regarding the name, I think that Mr Swoboda's proposal should be adopted. I think it would be wise for Parliament to look into this further and to find a solution, and the negotiations, the contacts between Macedonia and Greece, are important in the coming days. I think therefore that it is indeed wise to postpone this vote until Strasbourg.
(Parliament adopted the motion. The vote was postponed)